 In theMatter of B. F.JOHNSON LUMBER COMPANYandLUMBER ANDSAWMILL WORKERSUNION7 LOCALNo. 2839,CHARTERED BY UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA,AFFILIATEDWITHTHE AMERICANFEDERATIONOF LABORCase No. R-1151CERTIFICATION OF REPRESENTATIVESJune 28, 1939On April 11, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order and Direction of Electionin the above-entitled case.,The Direction of Election directed thatan election by secret ballot be conducted within twenty (20) daysfrom the date of the Direction among all plant and production em-ployees employed by B. F. Johnson Lumber Company, during the pay-roll period next preceding the date of the Direction, excluding officeemployees, foremen, and other supervisory employees, to determinewhether they desired to be represented by Lumber and Sawmill Work-ers Union, Local No. 2839, chartered by United Brotherhood of Car-penters and Joiners of America, affiliated with the American Feder-ation of Labor, or by Lumber and Sawmill Workers Union, LocalNo. 3, International Woodworkers of America, affiliated with the Com-mittee for Industrial Organization, for the purposes of collectivebargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas held on April 28, 1939, under the direction and supervision of theRegional Director for the Nineteenth Region (Seattle, Washington).On May 23, 1939, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties his Intermediate Report on the election.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible voters -------------------------------93Total numberof ballotscast______________________________93Total number of votes in favor of Lumber andSawmill Work-ersUnion, Local No.2839,charteredby United Brother-hood of Carpentersand Joinersof America_______________60212 N. L R.B. 209.13 N. L.R. B., No. 50.434 B. F. TOHNSON LUMBER COMPANY435Total number of votes in favor of Lumber and Sawmill Work-ersUnion, Local No. 3, InternationalWoodworkers ofAmerica, affiliated with the C. I. O_______________________31Total number of votes in favor of neither__________________2Total number of blank ballots____________________________NoneTotal number of void ballots______________________________NoneTotal number of challenged votes___________________________NoneTotal number eligible voters not voting_____________________NoneBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIEDthat Lumberand Sawmill Workers Union,Local No. 2839, chartered by United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,has been designated and selected by a majority of the plant and pro-duction employees of B. F. Johnson Lumber Company, excludingoffice employees, foremen, and other supervisory employees, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, Lumber and Sawmill WorkersUnion, Local No. 2839, chartered by United Brotherhood of Carpentersand Joiners of America,affiliated with the American Federation ofLabor ,'as the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.